--------------------------------------------------------------------------------

Exhibit 10.2
 
EMPLOYMENT AGREEMENT (this “Agreement”), dated as of November 8, 2017, between
LINCOLN EDUCATIONAL SERVICES CORPORATION, a New Jersey corporation (the
“Company”), and Scott M. Shaw (the “Executive”).


WHEREAS, the Executive is currently employed by the Company;


WHEREAS, the Executive and the Company entered into an employment agreement,
dated, August 23, 2016 which expires pursuant to its terms on December 31, 2017
(the “Prior Agreement”); and


WHEREAS, the parties desire to enter into a new agreement setting forth the
terms and conditions of the Executive’s employment with the Company effective as
of November 8, 2017 that supersedes the Prior Agreement;


NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties hereto agree as follows:


1.          EFFECTIVENESS OF AGREEMENT


This Agreement shall become effective as of the date hereof.


2.          EMPLOYMENT AND DUTIES


2.1        Position and Duties.  The Company hereby continues to employ the
Executive, and the Executive agrees to serve, as President and Chief Executive
Officer of the Company, upon the terms and conditions contained in this
Agreement.  The Executive shall report to the Board of Directors of the Company
(the “Board”) and perform the duties and services for the Company commensurate
with the Executive’s position. Except as may otherwise be approved in advance by
the Board or the Compensation Committee of the Board (the “Committee”), the
Executive shall render his services exclusively to the Company during his
employment under this Agreement and shall devote substantially all of his
working time and efforts to the business and affairs of the Company.


2.2        Term of Employment.  The Executive’s employment under this Agreement
shall terminate on December 31, 2018, unless terminated earlier pursuant to
Section 5 or extended pursuant to Section 6.1 (the “Employment Period”).


2.3        Location of Work.  The Executive shall be based in the United States
in West Orange, New Jersey.  However, the Executive agrees to undertake whatever
domestic and worldwide travel is required by the Company.  The Executive shall
not be required or permitted to relocate without the mutual, written consent of
the Executive and the Company.


3.          COMPENSATION


3.1        Base Salary.  Subject to the provisions of Sections 5 and 6, the
Executive shall be entitled to receive a base salary (the “Base Salary”) at a
rate of $500,000 per annum, such rate to be effective as of January 1, 2017. 
Such rate may be adjusted upwards, but not downwards, from time to time by the
Board or the Committee, in their sole discretion.  The Base Salary shall be paid
in equal installments on a biweekly basis or in accordance with the Company’s
current payroll practices, less all required deductions.  The Base Salary shall
be pro-rated for any period of service less than a full year.
 

--------------------------------------------------------------------------------

3.2        Annual Bonus.  Subject to the provisions of Sections 5 and 6, the
Executive shall be eligible to earn an annual bonus for 2017 and each full
calendar year thereafter during the Employment Period (the “Annual Bonus”), the
amount of which shall be based upon performance targets or such other criteria
that are determined by the Board or the Committee pursuant to the provisions of
the Company’s Key Management Team Incentive Compensation Plan ( the “Incentive
Plan”) in effect for the applicable calendar year.  The Company shall pay the
Annual Bonus to the Executive no later than March 15th following the end of the
applicable fiscal year.  The Annual Bonus shall be prorated for any year in
which the Executive’s employment is terminated due to death or Disability, as
defined in Appendix A.  If during the Employment Period the Executive’s
employment is terminated by the Company (or any successor thereto) for Cause, as
defined in Exhibit A, or the Executive resigns from his employment other than
for Good Reason, as defined in Exhibit A, prior to the payout of any Annual
Bonus due for a completed calendar, the Executive shall not receive such Annual
Bonus.


3.3        Reimbursement of Expenses.  The Company shall reimburse the Executive
for reasonable travel and other business expenses incurred by him in the
fulfillment of his duties hereunder upon presentation by the Executive of an
itemized account of such expenditures, in accordance with Company practices.


4.          EMPLOYEE BENEFITS


4.1        General.  The Executive shall, during the Employment Period, be
included, to the extent eligible thereunder, in all employee benefit plans,
programs and arrangements (including, without limitation, any plans, programs or
arrangements providing for retirement benefits, profit sharing, disability
benefits, health and life insurance or vacation and paid holidays) that shall be
established by the Company for, or made available to, its senior executives.  In
addition, the Company shall furnish the Executive with coverage by the Company’s
customary director and officer indemnification arrangements, subject to
applicable law.


4.2        Automobile.  During the Employment Period, the Company shall provide
the Executive with an automobile for business and personal use and pay for
associated costs, including automobile insurance, parking and fuel, in
accordance with the Company’s practices as consistently applied to other key
employees.


5.          TERMINATION OF EMPLOYMENT


5.1        Effect of an Involuntary Termination.  Subject to the provisions of
Sections 6 and 9.5, if during the Employment Period there is an “Involuntary
Termination” (as defined below) of the Executive’s employment, the Company shall
pay to the Executive:


(i)         an amount equal to two times the sum of (x) the Executive’s annual
Base Salary, at a rate in effect at the date of such termination plus (y) the
target amount of the Annual Bonus of the Executive for the year in which the
Involuntary Termination occurs;
 
2

--------------------------------------------------------------------------------

(ii)        all outstanding reasonable travel and other business expenses that
he incurred as of the date of his termination;


(iii)       an additional cash amount equal to the Company’s estimate of the
employer portion of the premiums that would be necessary to continue the
Executive’s health care coverage until the first anniversary of the date of such
Involuntary Termination; provided, however, that if prior to payment of such
cash amount the Executive becomes covered under another group health plan (which
coverage, once obtained, must be promptly disclosed by the Executive to the
Company), such cash amount shall be prorated to cover only the period from the
date of the Executive’s Involuntary Termination until the date on which such
alternate coverage starts; and


(iv)       a prorated Annual Bonus for the year in which the Involuntary
Termination occurs, calculated by multiplying (A) the Annual Bonus to which the
Executive would have been entitled under Section 3.2 if his employment had
continued through the end of such year by (B) a proration fraction the numerator
of which is the number of days in such calendar year up to and including the
date of the Executive’s Involuntary Termination and the denominator of which is
365.


The Executive shall also be entitled to receive any other accrued compensation
and benefits otherwise payable to him as of the date of his termination,
including, without limitation, any Annual Bonus due for a completed calendar
year.  All payments made under Sections 5.1(i), (ii) and (iii) above shall be
made by the Company (or its successor) in a lump-sum amount on the 60th day
following the Executive’s termination of employment, and payment made under
Section 5.1(iv) above shall be made by the Company (or its successor) in a
lump-sum amount on the date that bonuses for the year in which the Executive’s
Involuntary Termination occurs are paid generally to the Company’s senior
executives (but no later than March 15th of the year following the year in which
the Executive’s Involuntary Termination occurs).


The Company shall not be required to make the payments and provide the benefits
provided for under this Section 5.1 unless (1) the Executive executes and
delivers to the Company, within sixty days following the Executive’s termination
of employment, a Waiver and Release (relating to the Executive’s release of
claims against the Company Group (as defined below) in the form provided by the
Company, and the Waiver and Release has become effective and irrevocable in its
entirety, and (2) the Executive remains in material compliance with the
restrictive covenants set forth in Section 9 of this Agreement.  The Executive’s
failure or refusal to sign the Waiver and Release (or the revocation of such
Waiver and Release in accordance with applicable laws) or the Executive’s
failure to materially comply with the restrictive covenants in Section 9 shall
result in the forfeiture of the payments and benefits payable under this Section
5.1.


For purposes of this Agreement, “Involuntary Termination” means the termination
of the Executive’s employment (i) by the Company (or any successor thereto)
without Cause, as defined in Appendix A, or (ii) by the Executive for Good
Reason, as defined in Appendix A.
 
3

--------------------------------------------------------------------------------

5.2        Effect of a Termination for Cause or Resignation without Good
Reason.  Subject to the provisions of Sections 3.2 and 6, if during the
Employment Period, the Executive’s employment is terminated by the Company (or
any successor thereto) for Cause or the Executive resigns from his employment
other than for Good Reason, the Company shall pay to the Executive, any (i)
accrued but unpaid Base Salary earned through the date of his termination, (ii)
unreimbursed expenses, plus (iii) accrued but unpaid employee benefits set forth
in Section 4.1 above as determined in accordance with the provisions of the
applicable employee benefit plans or programs of the Company.


5.3        Effect of a Termination due to Death or Disability.  Subject to the
provisions of Sections 3.2 and 6, if during the Employment Period, the
Executive’s employment is terminated by the Company (or any successor thereto)
due to death or Disability, as defined in Appendix A, the Company shall pay to
the Executive, or if applicable his estate:


(i)         accrued but unpaid Base Salary earned through the date of his
termination and any Annual Bonus due but not yet paid for a completed calendar
year;


(ii)        a prorated Annual Bonus for the year in which the termination of
employment occurs, calculated by multiplying (A) the Executive’s target Annual
Bonus for that year by (B) a proration fraction the numerator of which is the
number of days in such calendar year up to and including the date of the
Executive’s termination of employment and the denominator of which is 365;


(iii)       all outstanding reasonable travel and other business expenses that
the Executive incurred as of the date of his termination; and


(iv)       accrued but unpaid employee benefits set forth in Section 4.1 above
as determined in accordance with the provisions of the applicable employee
benefit plans or programs of the Company.


In addition, upon the Executive’s termination of employment due to death or
Disability, all outstanding stock options and restricted stock awarded to the
Executive shall become fully vested, and stock options shall become immediately
exercisable and will remain exercisable for one year from the date of
termination (or, if earlier, until the stock option’s normal expiration date);
provided, however, that if the applicable stock option award specifically
provides for a longer post-employment period to exercise such option, such
longer period shall apply.


6.          EFFECT OF A CHANGE IN CONTROL


6.1        New Term of Employment.  Notwithstanding anything to the contrary in
this Agreement, upon the occurrence of a Change in Control, as defined in
Appendix A, during the Employment Period, the Company (or its successor) shall
renew this Agreement for a period of two years commencing on the date of the
Change in Control and ending on the second anniversary of the date of the Change
in Control.
 
4

--------------------------------------------------------------------------------

6.2        Acceleration of Equity Awards.  Notwithstanding anything to the
contrary in any of the Equity Award Documents, as defined in Appendix A, upon a
Change in Control, all outstanding stock options and restricted stock granted by
the Company or any of its affiliates to the Executive shall become fully vested,
and stock options shall become immediately exercisable, on the date of the
Change in Control.


7.          REDUCTION OF PAYMENTS


If any amounts due to the Executive under this Agreement and any other
agreement, plan or arrangement of or with the Company or any of its affiliates
constitute a “parachute payment,” as such term is defined in Section 280G(b)(2)
of the Internal Revenue Code of 1986, as amended (the “Code”), and the amount of
the parachute payment, reduced by all federal, state and local taxes applicable
thereto, including the excise tax imposed pursuant to Section 4999 of the Code,
is less than the amount the Executive would receive if he was paid three times
his “base amount”, as defined in Section 280G(b)(3) of the Code, less $1.00,
reduced by all federal, state and local taxes applicable thereto, then the
aggregate of the amounts constituting the parachute payment will be reduced (or
returned by the Executive if it has already been paid to him) to an amount that
will equal three times the Executive’s base amount less $1.00.  Any
determination to be made with respect to this Section 7 shall be made by an
accounting firm jointly selected by the Company and the Executive and paid for
by the Company, and which may be the Company’s independent auditors.


8.          NO ADDITIONAL RIGHTS


The Executive shall have no right to receive any compensation or benefits upon
his termination or resignation of employment, except (i) as expressly set forth
in Sections 5 and 6 above, where applicable, or (ii) as determined in accordance
with the provisions of the employee benefit plans or programs of the Company.


9.          RESTRICTIVE COVENANTS


9.1        Noncompetition.  During the term of the Executive’s employment with
the Company (or any successor thereto) and continuing for two years thereafter,
the Executive shall not, without the prior written consent of the Company,
directly or indirectly, own, manage, operate, join, control, or participate in
the ownership, management, operation or control of, or be employed by or
connected in any manner with, any Competing Business, whether for compensation
or otherwise;  provided, however, that the Executive shall be permitted to hold,
directly or indirectly, less than 1% of any class of securities of any entity
that is listed on a national securities exchange or on the NASDAQ National
Market System.  Notwithstanding the foregoing, this Section 9.1 shall cease to
apply upon the termination of the Executive’s employment with the Company (or
any successor thereto) resulting from an Involuntary Termination.  For purposes
of this Agreement, “Competing Business” means any business within the United
States that involves for-profit, post-secondary education.


9.2        Nonsolicitation.  During the term of the Executive’s employment with
the Company (or any successor thereto) and continuing for one year thereafter,
the Executive shall not, without the prior written consent of the Company,
directly or indirectly, as a sole proprietor, member of a partnership,
stockholder, investor, officer or director of a corporation, or as an employee,
associate, consultant or agent of any person, partnership, corporation or other
business organization or entity other than the Company or any of its
subsidiaries or affiliates (the “Company Group”) (i) solicit or endeavor to
entice away from any member of the Company Group, any person or entity who is,
or was on the date of this Agreement, employed by, or serving as a key
consultant of, any member of the Company Group or (ii) solicit or endeavor to
entice away from any member of the Company Group, any person or entity who is,
or was on the date of this Agreement, a customer or client (or reasonably
anticipated to become a customer or client) of any member of the Company Group.
 
5

--------------------------------------------------------------------------------

9.3        Confidentiality.  The Executive shall not at any time, except in
performance of his obligations to the Company Group under the provisions of this
Agreement and as an employee of the Company, directly or indirectly, disclose or
use any secret or protected information that he may learn or has learned by
reason of his association with any member of the Company Group.  The term
“protected information” includes trade secrets and confidential and proprietary
business information of the Company Group, including, but not limited to,
customers (including potential customers), sources of supply, processes,
methods, plans, apparatus, specifications, materials, pricing information,
intellectual property (including applications and rights in discoveries,
inventions or patents), internal memoranda, marketing plans, contracts,
finances, personnel, research and internal policies, but shall exclude any
information which (i) is or becomes available to the public or is generally
known in the industry or industries in which the Company Group operates other
than as a result of disclosure by the Executive in violation of this Section 9.3
or (ii) the Executive is required to disclose under any applicable laws,
regulations or directives of any government agency, tribunal or authority having
jurisdiction in the matter or under subpoena or other process of law.


9.4        Exclusive Property.  The Executive confirms that all protected
information is and shall remain the exclusive property of the Company Group. 
All business records, papers and documents kept or made by the Executive
relating to the business of the Company shall be and remain the property of the
Company Group.


9.5        Compliance with Restrictive Covenants.  Without intending to limit
any other remedies available to the Company Group and except as required by law,
in the event that the Executive breaches or threatens to breach any of the
covenants set forth in this Section 9, (i) the Company Group shall be entitled
to seek a temporary restraining order and/or a preliminary or permanent
injunction restraining the Executive from engaging in activities prohibited by
this Section 9 or such other relief as may be required to enforce any of such
covenants and (ii) all obligations of the Company to make payments and provide
benefits under this Agreement shall immediately cease.


10.        ARBITRATION


10.1      General.  Subject to Section 9.5 above, any dispute or controversy
arising under or in connection with this Agreement that cannot be mutually
resolved by the Executive and the Company shall be settled exclusively by
arbitration in West Orange, New Jersey before three arbitrators of exemplary
qualifications and stature.  The Executive and the Company shall each select one
arbitrator.  The arbitrators selected by the Executive and the Company shall
jointly select the third arbitrator.  Judgment may be entered on the
arbitrators’ award in any court having jurisdiction.  The Executive and the
Company hereby agree that the arbitrators shall be empowered to enter an
equitable decree mandating specific enforcement of the provisions of this
Agreement.
 
6

--------------------------------------------------------------------------------

10.2      Associated Costs.  The cost of the arbitration shall be borne by the
parties in the manner determined by the arbitrators.  If, however, the dispute
concerns contractual rights that arise in the event of or subsequent to a Change
in Control, the costs of arbitration (and any reasonable attorney’s fees
incurred by the Executive) shall be borne by the Company, unless the arbitrators
determine that the Executive commenced such arbitration on unfounded or
unreasonable grounds.


11.        SECTION 409A OF THE CODE.


11.1      General.  This Agreement is intended to meet the requirements of
Section 409A of the Code, and shall be interpreted and construed consistent with
that intent.


11.2      Deferred Compensation.  Notwithstanding any other provision of this
Agreement, to the extent that the right to any payment (including the provision
of benefits) hereunder provides for the “deferral of compensation” within the
meaning of Section 409A(d)(1) of the Code, the payment shall be paid (or
provided) in accordance with the following:


(i)         If the Executive is a “Specified Employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date of the Executive’s termination
of employment, then no such payment shall be made or commence during the period
beginning on the date of the Executive’s termination of employment and ending on
the date that is six months and one day following the Executive’s termination of
employment or, if earlier, on the date of the Executive’s death.


(ii)        Payments with respect to reimbursements of expenses shall be made in
accordance with Company policy and in no event later than the last day of the
calendar year following the calendar year in which the relevant expense is
incurred.  No reimbursement during any calendar year shall affect the amounts
eligible for reimbursement in any other calendar year, except, in each case, to
the extent that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A of the Code.


(iii)       The Company shall not accelerate any payment or the provision of any
benefits under this Agreement or make or provide any such payment or benefits if
such payment or provision of such benefits would, as a result, be subject to tax
under Section 409A of the Code.  If, in the good faith judgment of the Company,
any provision of this Agreement could cause the Executive to be subject to
adverse or unintended tax consequences under Section 409A of the Code, such
provision shall be modified by the Company in its sole discretion to maintain,
to the maximum extent practicable, the original intent of the applicable
provision without violating the requirements of Section 409A of the Code.  It is
understood that each installment is a separate payment, and that the timing of
payment is within the control of the Company.
 
7

--------------------------------------------------------------------------------

(iv)       The provisions of this Section 11 shall apply notwithstanding any
provisions of this Agreement related to the timing of payments following the
Executive’s termination of employment.


12.        MISCELLANEOUS


12.1      Communications.  All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made as of the date delivered, or on the fifth business day after mailed if
delivered personally or mailed by registered or certified mail (postage prepaid,
return receipt requested), to the relevant party at the following address (or at
such other address for a party as shall be specified by like notice, except that
notices of change of address shall be effective upon receipt):


if to the Company:
 
200 Executive Drive, Suite 340
West Orange, New Jersey  07052
Attention:  General Counsel
 
if to the Executive:
 
200 Executive Drive, Suite 340
West Orange, New Jersey  07052
 
12.2      Waiver of Breach; Severability.  (a)  The waiver by the Executive or
the Company of a breach of any provision of this Agreement by the other party
hereto shall not operate or be construed as a waiver of any subsequent breach by
either party.


(b)        The parties hereto recognize that the laws and public policies of
various jurisdictions may differ as to the validity and enforceability of
covenants similar to those set forth herein.  It is the intention of the parties
that the provisions of this Agreement be enforced to the fullest extent
permissible under the laws and policies of each jurisdiction in which
enforcement may be sought, and that the unenforceability (or the modification to
conform to such laws or policies) of any provisions hereof shall not render
unenforceable, or impair, the remainder of the provisions hereof.  Accordingly,
if at the time of enforcement of any provision hereof, a court of competent
jurisdiction holds that the restrictions stated herein are unreasonable under
circumstances then existing, the parties hereto agree that the maximum period,
scope, or geographic area reasonable under such circumstances shall be
substituted for the stated period, scope or geographical area and that such
court shall be allowed to revise the restrictions contained herein to cover the
maximum period, scope and geographical area permitted by law.


12.3      Assignment; Successors.  No right, benefit or interest hereunder shall
be assigned, encumbered, charged, pledged, hypothecated or be subject to any
setoff or recoupment by the Executive.  This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the Company.


12.4      Entire Agreement.  This Agreement and the Equity Award Documents
represent the entire agreement of the parties and shall supersede any and all
previous contracts, arrangements or understandings between the Company and the
Executive relating to the subject matter hereof, including, without limitation,
the Prior Agreement.  This Agreement may be amended at any time by mutual
written agreement of the parties hereto.
 
8

--------------------------------------------------------------------------------

12.5      Withholding.  The payment of any amount pursuant to this Agreement
shall be subject to applicable withholding and payroll taxes, and such other
deductions as may be required under the Company’s employee benefit plans, if
any.


12.6      Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New Jersey.


12.7      Headings.  The headings in this Agreement are for convenience only and
shall not be used to interpret or construe any of its provisions.


12.8      Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set his hand as of the day and year first written
above.
 
LINCOLN EDUCATIONAL SERVICES CORPORATION
        By: 
/s/ Celia H. Currin
 
Name: Celia H. Currin
 
Title: Chairman of Compensation Committee
       
EXECUTIVE
       
/s/ Scott M. Shaw
 
Scott M. Shaw
 

 
10

--------------------------------------------------------------------------------

APPENDIX A


“Cause” shall mean, with respect to the Executive, the following:



(a)
prior to a Change in Control, (i) the Executive’s willful failure to perform the
duties of his employment in any material respect, (ii) malfeasance or gross
negligence in the performance of the Executive’s duties of employment, (iii) the
Executive’s conviction of a felony under the laws of the United States or any
state thereof (whether or not in connection with his employment), (iv) the
Executive’s intentional or reckless disclosure of protected information
respecting any member of the Company Group’s business to any individual or
entity which is not in the performance of the duties of his employment, (v) the
Executive’s commission of an act or acts of sexual harassment that would
normally constitute grounds for termination, or (vi) any other act or omission
by the Executive (other than an act or omission resulting from the exercise by
the Executive of good faith business judgment), which is materially injurious to
the financial condition or business reputation of any member of the Company
Group; provided, however, that in the case of (i) and (ii) above, the Executive
shall not be deemed to have been terminated for cause unless he has received
written notice of the alleged basis therefor from the Company, and fails to
remedy the matter within 30 days after he has received such notice, except that
no such “cure opportunity” shall be required in the case of two separate
episodes occurring within any 12-month period that give the Company the right to
terminate for cause for such reason; or




(b)
on or after a Change in Control, (i) the Executive’s willful failure to perform
the duties of his employment in any material respect, (ii) malfeasance or gross
negligence in the performance of the Executive’s duties of employment, (iii) the
Executive’s conviction of a felony under the laws of the United States or any
state thereof (whether or not in connection with his employment), or (iv) the
Executive’s intentional or reckless disclosure of protected information
respecting any member of the Company Group’s business to any individual or
entity which is not in the performance of the duties of his employment;
provided, however, that in the case of (i) and (ii) above, the Executive shall
not be deemed to have been terminated for cause unless he has received written
notice of the alleged basis therefor from the Company, and fails to remedy the
matter within 30 days after he has received such notice, except that no such
“cure opportunity” shall be required in the case of two separate episodes
occurring within any 12-month period that give the Company the right to
terminate for cause for such reason.



 “Change in Control” shall mean:



(a)
when a “person” (as defined in Section 3(a)(9) of the Exchange Act), including a
“group” (as defined in Section 13(d) and 14(d) of the Exchange Act), either
directly or indirectly becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act) of 25% or more of either (i) the then outstanding Common
Stock, or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors; provided, however, that the following acquisitions shall not
constitute a Change in Control:  (1) any acquisition directly from the Company;
(2) any acquisition by the Company; or (3) any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company;

 
A-1

--------------------------------------------------------------------------------

(b)
when, during any period of 24 consecutive months during the Employment Period,
the individuals who, at the beginning of such period, constitute the Board (the
“Company Incumbent Directors”) cease for any reason other than death to
constitute at least a majority thereof;  provided, however, that a director who
was not a director at the beginning of such 24-month period shall be deemed to
be a Company Incumbent Director if such director was elected by, or on the
recommendation of or with the approval of at least two-thirds of the directors
of the Company, who then qualified as Company Incumbent Directors;




(c)
when the stockholders of the Company approve a reorganization, merger or
consolidation of the Company without the consent or approval of a majority of
the Company Incumbent Directors;




(d)
consummation of a merger, amalgamation or consolidation of the Company with any
other corporation, the issuance of voting securities of the Company in
connection with a merger, amalgamation or consolidation of the Company or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation (each, a “Business
Combination”), unless, in each case of a Business Combination, immediately
following such Business Combination, all or substantially all of the individuals
and entities who were the beneficial owners of the Common Stock outstanding
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then outstanding shares of common stock and 50%
of the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors, as the case may be, of the
entity resulting from such Business Combination (including, without limitation,
an entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Common Stock; or




(e)
a complete liquidation or dissolution of the Company or the sale or other
disposition of all or substantially all of the assets of the Company.

 
A-2

--------------------------------------------------------------------------------

“Disability” shall mean the inability of the Executive to perform substantially
his duties and responsibilities to the Company or any of its subsidiaries by
reason of a physical or mental disability or infirmity (a) for a continuous
period of six months or (b) at such earlier time as the Executive submits
medical evidence of such disability to the reasonable satisfaction of the
Committee that the Executive has a physical or mental disability or infirmity
that shall likely prevent him from substantially performing his duties and
responsibilities for six months or longer.  The date of such Disability shall be
on the last day of such six-month period or the day on which the Committee
determines that the Executive has a physical or mental disability or infirmity
as provided in clause (b) herein.


“Good Reason” shall mean, with respect to the Executive, the occurrence of any
of the following (without his written consent):  (a) a reduction in the
Executive’s Base Salary or target Annual Bonus; (b) an adverse change in the
Executive’s title, authority, duties, responsibilities or reporting lines as
specified in Section 2.1 of this Agreement; (c) the relocation of the
Executive’s principal place of employment to a location more than 10 miles from
West Orange, New Jersey; (d) a failure by the Company to pay material
compensation when due in connection with the Executive’s employment; or (e) a
material breach of this Agreement by the Company; provided, however, that, if
any such Good Reason is reasonably susceptible to cure, then the Executive shall
not terminate his employment hereunder unless the Executive first provides the
Company with written notice of his intention to terminate and of the grounds for
such termination, and the Company has not, within 10 business days following
receipt of such written notice, cured such Good Reason.


“Equity Award Documents” shall mean (a) any option agreements, restricted stock
agreements or other equity award agreements under the Company’s 2005 Long-Term
Incentive Plan and (b) any stock pledge agreement or promissory note relating to
the Executive’s stock options, shares of Company common stock underlying such
options or restricted stock.
 
 
A-3

--------------------------------------------------------------------------------